DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
The specification describes on page 18; lines 22-23 “ each UE transmits in both the first slot 1660 and second slot 1670 of the subframe”  is objected to because according to fig.16, part 1660 is a reference signal RS. 
Further, in line 15 of page 16, “ The RS from the first or second UE 1230” should be changed to “ the RS 1230 from the first UE or the second UE”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 4,8,16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 4,8,16 it appears that the specification does not describe “wherein at least a first positioned symbol of the last n symbols in the slot is used for a demodulation reference signal ( DMRS) of one the  first PUCCH format and the second PUCCH format”.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-4,6-12,14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imamura et al.(US Pat.8,189,518) in view of Shen et al. (US Pat 8,774,156), and further in view of Maharemovic et al. ( US Pat.8223808).
In claims 1,6,9,14 Imamura et al. discloses a method for transmitting uplink control information (UCI) over a physical uplink control channel (PUCCH) in a communication system (see abstract; and col.2; lines 35-40; a UE transmits CQI using a format of an uplink control channel), the method comprising: acquiring, by a user equipment (UE), from a base station, information for a first PUCCH format and a second PUCCH format associated with time allocation (see col.6; lines 22-63; a UE 304 receives allotment resource from BS 302, determines a format type of PUCCH 360. The PUCCH 360 indicates to the UE 304 which formats 0,1,2 of PUCCH 360 to be used; and includes  time information associated with the PUCCH 360); 
the first PUCCH format being associated with only one resource block; and the second PUCCH format associated with one resource block or multiple resource blocks, wherein a number of resource block associated with the second PUCCH format is configured by the base station (see col.6; lines 27-65; a UE 304 receives PUCCH formats 0,1,2 from the BS 302 ( PUCCH format 1, PUCCH format 2). In col.8; lines 32-55; table 4 and col.9; lines 56 to col.10; line 27; PUCCH format 1 multiplexes persistent scheduled users in one resource block to transmit either ACK or CQI (PUCCH format-1 is associated with one resource block). PUCCH format 2 is used to transmit ACK and CSI for dynamic scheduled 
obtaining, by the UE, UCI to be transmitted (see fig.4; step 404; col.7, lines 4-9; the Ue inserts CQI information 320 into PUCCH 360); 
identifying by the UE one of the first PUCCH format and the second PUCCH format based on the number of UCI bits (see col.6; lines 45-67; and col.8; lines 50-55; the UE 304 determines PUCCH format-1 to transmit ACK/NACK or CSI bits to the BS; or determines PUCCH format 2 to transmit ACK and CSI bits); 
modulating, by the UE, the UCI by using Quadrature phase shift keying (QPSK) (see table 1 in col.7; line to col.8; line 25; CQI bits is transmitted using PUCCH format 1 and modulated via QPSK); 
transmitting by the Ue the UCI by using one of the first PUCCH format and the second PUCCH format  (see fig.4; step 406; col.7; lines 10-14; the UE transmits PUCCH format 1 ( col.8; lines 52-55) including CSI or ACK information to the eNb 302).
Imamura et al. does not disclose the UCI is performed, by the UE, an inverse Fourier transform (IFT) operation on the modulated UCI; transmitted by the UE the Fourier 
Shen et al. discloses in fig.5; col.25; lines 20-67; ACK/NACK is modulated by QPSK modulator 520 (modulating the UCI by QPSK), performed Inverse Fast Fourier Transform (IFFT) by the IFFT 532 (performing, by the UE, an inverse Fourier transform (IFT) operation on the modulated UCI). 
Muharemovic et al. discloses in fig.13; col.15; line 40-col.16; line 15 and fig.14; col.16; lines 15-57; an uplink slot channel having a plurality symbols is allocated to transmit ACK/NACK, CSI information (UCI) and other information. Refer to fig.5; col.8; line 50 to col.9; line 15; prioritized information 521,522,523, 524 which includes UCI (col.4; lines 5-15) is each transmitted over symbols 502,503,505,506 by using PUCCH resource (transmitted by the UE the UCI based on the number of symbols in a slot; the PUCCH format is associated with a number of symbols; wherein the number of symbols in the slot is smaller than a total number of symbols in the slot; where n is a natural number).  Therefore, it would have been obvious to one skilled in the art to combine the teaching of Shen et al. and Muharemovic et al. with that of Imamura et al. to transmit the modulated and IFFT UCI using last n symbols of the slot.

In claims 10,20 Kwon et al. discloses wherein the PUCCH format is defined on one cell among a plurality of cells configured for the UE ( see fig.l; eNB 110a serves one or more cells to provide DL services to UE including PUCCH formats shown in col.2, lines 55 to col.3, line 15).
In claims 4,8,16 Imamura et al. does not disclose wherein at least a first positioned symbol of the last n symbols in the slot is used for a demodulation reference signal (DMRS) of the PUCCH format. Muharemovic et al. further discloses in fig.1; col.6; lines 50-55; symbol 106 is a demodulation reference signal and used to derive channel estimate for coherent demodulation of the remaining symbols (wherein at least a first positioned symbol of the last n symbols in the slot is used for a demodulation reference signal (DMRS) of the PUCCH format). Therefore, it would have been obvious to one skilled in the art to combine the teaching of Muharemovic et al. with that of Imamura et al.  to demodulate reference signal in the slot.
In claims 3,11 Imamura et al. discloses a number of UCI bits associated with the first PUCCH format is less than a number of UCI bits associated with the second PUCCH format (see col.8; lines 20-25; PUCCH format 1 carries two bits and PUCCH format 2 carries 10 bits of CQI+ACK/NACK bits).
s 5,13 are are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imamura et al.(US Pat.8,189,518) in view of Shen et al. (US Pat 8,774,156), and further in view of Khan et al. ( US Pat.8,451,915).
In claims 5,13 Imamura et al. does not disclose performing a Fourier transform (FT) operation on the modulated UCI prior to performing the IFT operation. Khan et al. discloses in fig.2; col.6; lines 57-64; at the receiver, the received signal is performed FFT by an FFT unit 143 before being performed IFFT by an IFFT unit 147. Therefore, it would have been obvious to one skilled in the art to perform FFT followed by IFFT on the UCI transmitted from the UE by using the teaching of Khan et al. into that of Imamura et al. to perform FFT operation on the modulated UCI.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura ( US Pat.8,379,581);
Bachl et al. ( US Pub.2008/0316959);
Kwon et al. (US Pat.9,184,883).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HANH N NGUYEN/Primary Examiner, Art Unit 2413